Matter of Henshaw v Hildebrand (2021 NY Slip Op 00654)





Matter of Henshaw v Hildebrand


2021 NY Slip Op 00654


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND WINSLOW, JJ.


15 CAF 19-00054

[*1]IN THE MATTER OF ADAM HENSHAW, PETITIONER-APPELLANT,
vCAROLINE HILDEBRAND, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


CARA A. WALDMAN, FAIRPORT, FOR PETITIONER-APPELLANT.
PAUL BLEAKLEY, GENEVA, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Ontario County (Frederick G. Reed, A.J.), entered October 29, 2018 in a proceeding pursuant to Family Court Act article 6. The order granted respondent's motion to dismiss the petition. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs, the motion is denied, the petition is reinstated, and the matter is remitted to Family Court, Ontario County, for further proceedings in accordance with the same memorandum as in Matter of Henshaw v Hildebrand ([appeal No. 1] — AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court